STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 16, 2017
              Plaintiff-Appellee,

v                                                                  No. 327810
                                                                   Wayne Circuit Court
KENDRA REANN BUCKINGHAM,                                           LC No. 14-010477-01-FH

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 328245
                                                                   Wayne Circuit Court
TALICIA LALONDA HARRIS,                                            LC No. 14-008602-01-FH

              Defendant-Appellant.


                                      AFTER REMAND

Before: STEPHENS, P.J., and SAAD and METER, JJ.

PER CURIAM.

       We remanded this matter to the trial court for “the trial court to make the necessary
findings of fact and conclusions of law in support of its guilty verdicts.” People v Buckingham,
unpublished opinion per curiam of the Court of Appeals, issued November 10, 2016 (Docket No.
327810); People v Harris, unpublished opinion per curiam of the Court of Appeals, issued
November 10, 2016 (Docket No. 328245).

       On remand, the trial court conducted a post-conviction review, made findings of fact on
the record, and concluded that the elements of first-degree home invasion, MCL 750.110a(2),
were proven beyond a reasonable doubt as to each defendant. We have reviewed the transcript
submitted on remand and finding no error in the trial court’s findings of fact and conclusions of
law, we affirm.




                                               -1-
Affirmed.



                  /s/ Cynthia Diane Stephens
                  /s/ Henry William Saad
                  /s/ Patrick M. Meter




            -2-